UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File No.:000-53072 EMMAUS LIFE SCIENCES, INC. (Exact name of Registrant as specified in its charter) Delaware 41-2254389 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 20725 S. Western Avenue, Suite 136 Torrance, CA 90501 (ADDRESS OF PRINCIPAL EXECUTIVE OFFICES)(ZIP CODE) 310-214-0065 (COMPANY’S TELEPHONE NUMBER, INCLUDING AREA CODE) Former Name Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes oNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” as defined in Rule 12b-2 of the Exchange Act. Largeacceleratedfilero Acceleratedfilero Non-acceleratedfilero Smallerreportingcompanyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). YesoNox The registrant had 25,105,411 shares of common stock, par value $0.001 per share, outstanding as of May 14, 2013. EMMAUS LIFE SCIENCES, INC. FORM10-Q For the Quarterly Period Ended March 31, 2013 INDEX Page PartI Financial Information Item 1. Financial Statements (a) Consolidated Balance Sheets as of March 31, 2013 (Unaudited) and December 31, 2012 1 (b) Consolidated Statements of Comprehensive Loss for the Three Months Ended March 31, 2013 and 2012 and from December 20, 2000 (Inception) to March 31, 2013 (Unaudited) 2 (c) Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the Period from December 20, 2000 (Inception) to March 31, 2013 (Unaudited) 3 (d) Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 and from December 20, 2000 (Inception) to March 31, 2013 (Unaudited) 9 (e) Notes to Consolidated Financial Statements as of and for the Three Months Ended March 31, 2013 (Unaudited) 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 23 Item 3. Quantitative and Qualitative Disclosures About Market Risk 33 Item 4. Controls and Procedures 33 PartII Other Information Item 1. Legal Proceedings 35 Item 1A. Risk Factors 35 Item 2. Unregistered Sale of Equity Securities and Use of Proceeds 35 Item 3. Default Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 37 Signatures i Item 1. Financial Statements Emmaus Life Sciences, Inc. (A Development Stage Company) Consolidated Balance Sheets As of March 31, 2013 December 31, 2012 (unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT, net OTHER ASSETS Marketable securities, long-term Intangibles, net Notes receivable Deposits Total other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Due to related party Dissenting stockholders payable Notes payable Convertible notes payable, net Total current liabilities LONG-TERM LIABILITIES Notes payable Convertible notes payable Total long-term liabilities Total Liabilities STOCKHOLDERS’ EQUITY (DEFICIT) Preferred stock – par value $0.001 per share, 20,000,000 shares authorized, none issued and outstanding — — Common stock – par value $0.001 per share, 100,000,000 shares authorized, 24,905,411 and 24,878,436 shares issued and outstanding at March 31, 2013 and December 31, 2012, respectively (both excluding 47,178 shares held by stockholders who exercised dissenters’ rights). Additional paid-in capital Accumulated other comprehensive income ) Deficit accumulated during the development stage ) ) Total Stockholders’ Equity (Deficit) ) ) Total Liabilities & Stockholders’ Equity (Deficit) $ $ The accompanying notes are an integral part of these financial statements. 1 Emmaus Life Sciences, Inc. (A Development Stage Company) Consolidated Statements of Comprehensive Loss (Unaudited) Three months ended March 31, From December 20, 2000 (date of inception) to March 31, SALES $ $ $ SALES RETURN & ALLOWANCE ) ) ) REVENUES COST OF GOODS SOLD Cost of goods sold Scrapped inventory — — Total cost of goods sold GROSS PROFIT OPERATING EXPENSES Research and development Selling General and administrative Transaction costs — — LOSS FROM OPERATIONS ) ) ) OTHER INCOME (EXPENSE) Realized gain on securities available-for-sale — — Gain on derecognition of accounts payable — Interest income Interest expense ) LOSS BEFORE INCOME TAXES ) ) ) INCOME TAXES NET LOSS ) ) ) OTHER COMPREHENSIVE INCOME (LOSS) Unrealized holding gain on securities available-for-sale, net of tax Unrealized foreign translation ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) NET LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE COMMON SHARES OUTSTANDING The accompanying notes are an integral part of these financial statements 2 Emmaus Life Sciences, inc. (A Development Stage Company) Consolidated Statement of Changes in Stockholders’ Equity (Deficit) for the period from December 20, 2000 (Inception) to March 31, 2013 (Unaudited) Common stock – par value $0.001 per share, 100,000,000 shares authorized Accumulated Other Comprehensive income Deficit Accumulated during Development Stage Additional Paid-in Capital Shares Common stock Gross $/Share Total Balance, December 31, 2000 (1) (2) $ $ ) $
